
	
		IV
		110th CONGRESS
		1st Session
		S. CON. RES. 42
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			July 25, 2007
			Referred to the Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Recognizing the need to pursue research
		  into the causes, treatment, and eventual cure for idiopathic pulmonary
		  fibrosis, supporting the designation of a National Idiopathic Pulmonary
		  Fibrosis Awareness Week, and for other purposes.
	
	
		Whereas
			 idiopathic pulmonary fibrosis is a serious lung disorder that causes
			 progressive, incurable lung scarring;
		Whereas
			 idiopathic pulmonary fibrosis is 1 of about 200 disorders that are called
			 interstitial lung diseases;
		Whereas
			 idiopathic pulmonary fibrosis is the most common form of interstitial lung
			 disease;
		Whereas
			 idiopathic pulmonary fibrosis is a debilitating and generally fatal disease
			 marked by progressive scarring of the lungs that causes an irreversible loss of
			 the ability of the lung tissue to transport oxygen;
		Whereas
			 idiopathic pulmonary fibrosis progresses quickly, often causing disability or
			 death within a few years;
		Whereas
			 there is no proven cause of idiopathic pulmonary fibrosis;
		Whereas
			 more than 128,000 people in the United States have idiopathic pulmonary
			 fibrosis, and more than 48,000 new cases are diagnosed each year;
		Whereas
			 there has been a 156-percent increase in mortality from idiopathic pulmonary
			 fibrosis since 2001;
		Whereas
			 idiopathic pulmonary fibrosis is often misdiagnosed or under-diagnosed;
		Whereas
			 the median survival rate for patients with idiopathic pulmonary fibrosis is 2
			 to 3 years, about 2/3 of patients with idiopathic
			 pulmonary fibrosis die within 5 years, and approximately 40,000 patients with
			 idiopathic pulmonary fibrosis die each year; and
		Whereas
			 there is a pressing need to increase awareness and detection of this
			 misdiagnosed and under-diagnosed disorder, and of all interstitial lung
			 diseases: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the need to pursue research into
			 the causes, treatment, and eventual cure for idiopathic pulmonary
			 fibrosis;
			(2)supports the work of advocates and
			 organizations in educating, supporting, and providing hope for individuals who
			 suffer from idiopathic pulmonary fibrosis, including efforts to organize a
			 National Idiopathic Pulmonary Fibrosis Awareness Week;
			(3)congratulates advocates and organizations
			 for their efforts to educate the public about idiopathic pulmonary fibrosis
			 while funding research to help find a cure for this disorder;
			(4)supports the designation of an appropriate
			 week as National Idiopathic Pulmonary Fibrosis Awareness Week;
			(5)welcomes the issuance of a proclamation
			 designating an appropriate week as National Idiopathic Pulmonary Fibrosis
			 Awareness Week; and
			(6)supports the goals and ideals of a National
			 Idiopathic Pulmonary Fibrosis Awareness Week.
			
	
		
			Passed the Senate
			 July 24, 2007.
			Nancy Erickson,
			Secretary.
		
	
